Citation Nr: 1039375	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-38 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include degenerative disc disease (DDD), bulging 
discs, and herniated discs.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1984 to April 1984 
and from October 26, 2006 to May 4, 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claim. 

The Veteran's VA treatment records, private treatment records, 
and VA examination report indicate that he has been diagnosed 
with DDD of the cervical spine, bulging discs in the cervical 
region, and herniated discs in the cervical region, and has been 
treated on numerous occasions for neck/right shoulder pain.  In 
Clemons v. Shinseki, 23 Vet.App. 1 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that the scope 
of a disability claim includes any disability that may reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  In light 
of the decision in Clemons, the Veteran's claim for service 
connection for "herniated discs" has been recharacterized as a 
claim for service connection for a cervical spine disability, to 
include DDD, bulging disks, and herniated discs, as reflected on 
the cover page.

The issue of entitlement to education benefits, including 
benefits pursuant to the Montgomery GI Bill, has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  See May 2007 statement.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  
 
The Veteran contends that service connection for a cervical spine 
disability is warranted.  Specifically, the Veteran asserts that 
his pre-existing cervical spine disability, which resulted from a 
June 2005 motor vehicle accident and which had reportedly healed 
prior to his re-entry into service in October 2006, was 
permanently worsened or aggravated by his military service from 
October 2006 to May 2007 due the strain of basic training (i.e., 
carrying a heavy rucksack and heavy equipment on a daily basis).  
In support of this contention, the Veteran has reported that his 
private doctor, Dr. Ashrag Sabahat, who treated him with trigger 
point injections beginning in May 2006, determined that the 
Veteran was fit for re-entry into service before he re-entered in 
October 2006.  The Veteran has also reported that Dr. Sabahat 
treated him while he was on leave in December 2006 due to 
aggravation of his neck injury.  Similarly, the Veteran has 
reported that his primary physician, Dr. Anselmo Deasis, who 
treated him from July 2005 to December 2006, determined that he 
was fit for re-enlistment prior to his re-entry October 2006.   
Further, the Veteran has reported that he received treatment for 
herniated discs during service from February 2007 to May 2007 at 
the McWethy Troop Medical Center while stationed at Fort Sam 
Houston, where he was reportedly diagnosed with a re-injury of 
the neck.  Finally, the Veteran has indicated that, since 
separation from service in May 2007, he has continued to have 
cervical spine symptomatology and has continued to receive VA 
treatment for his neck and right shoulder pain. 

At the outset, the Board notes that the only service treatment 
records from the Veteran's second period of service that have 
been associated with the claims file are treatment records dated 
from February 2007 to May 2007 and an April 2007 Medical Board 
examination.  As such, because these records do not include any 
treatment records dated from October 2006 to January 2007, and 
because no entrance, periodical, or separation examinations dated 
during this period of service are of record, these records still 
appear incomplete.  As such, further efforts to obtain a complete 
copy of the Veteran's service treatment records should be 
undertaken before the Board renders a decision in this case.   
38 C.F.R. § 3.159(c)(2) (2010).

Additionally, the Board notes that copies of correspondence 
between the Veteran and Senator Lamar Alexander that are of 
record indicate that the Veteran has filed for Social Security 
Administration (SSA) disability benefits pursuant to the Wounded 
Warrior Program.  See November 2008 Privacy Act Release Form.  To 
date, however, no efforts to obtain a complete copy of the 
Veteran's SSA records have been made.  In this regard, the Board 
notes that the question of whether the Veteran's SSA records 
contain evidence relevant to the claim cannot be resolved without 
a review of those records.  As such, these records must be 
obtained on remand.  38 C.F.R. § 3.159(c)(2) (2010); see also 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

As this case must be remanded for the foregoing reasons, further 
attempts to obtain a complete copy of the Veteran's private 
treatment should also be made on remand.  In this regard, the 
Board acknowledges that, in August 2008 and September 2008, the 
RO contacted Dr. Deasis and attempted to obtain complete copies 
of the Veteran's treatment records, including treatment records 
dated from July 2005 to December 2006.  Significantly, however, 
the only records from Dr. Deasis that have been associated with 
the claims file are dated from January 2007 to May 2007.  
Similarly, in response to the RO's August 2008 and September 2008 
record requests, in September 2008, copies of the Veteran's 
private treatment records from Dr. Sabahat dated from March 2006 
to August 2006 were obtained.  Significantly, however, records 
dated from September 2006 to December 2006 are still not of 
record.  As such, further efforts to obtain a complete copy of 
Dr. Deasis' and Dr. Sabahat's treatment records should be made on 
remand.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  

Further, the Board notes that a review of the Dr. Sabahat's 
treatment records indicates that, prior to his treatment from Dr. 
Sabahat at the Schuyler County Hospital, the Veteran received 
additional treatment for his cervical spine from 1) a local 
hospital directly following the June 2005 motor vehicle accident, 
where he was inaccurately diagnosed with vertebral fractures in 
the cervical region; 2) the Strong Memorial Hospital in 
Rochester, New York, where he was diagnosed with disk bulges in 
the cervical region; 3) the Arnot Ogden Medical Center, where 
magnetic resonance imaging (MRI) was conducted; and 4) Dr. Anton, 
a neurosurgeon, who recommended cervical epidural steroid 
injections for the Veteran's radiculopathy.   To date, however, 
no attempts to obtain these records have been made.  As such, 
efforts to obtain these additional private treatment records, as 
well as any recent VA treatment records, should be made on 
remand.  Id.
 
After all pertinent records have been obtained, the Veteran must 
be afforded another VA orthopedic examination to determine 
whether he had a pre-existing cervical spine disability that was 
permanently worsened or aggravated during service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board 
notes that, in January 2008, the Veteran was afforded a VA spine 
examination, and that at that time, the examiner diagnosed the 
Veteran with DDD of the cervical spine and noted that the Veteran 
had been involved in a motor vehicle accident prior to his second 
period of service.  Significantly, however, the January 2008 VA 
examiner failed to provide an opinion as to whether the Veteran's 
current DDD of the cervical spine was in any way caused or 
aggravated by his military service from October 2006 to May 2007.  
As such, the January 2008 VA examination report is not adequate 
for rating purposes, and this matter must be remanded.  See 38 
C.F.R. § 4.2 (stating that if the findings on an examination 
report do not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for evaluation 
purposes; see also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (stating that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's 
complete service personnel records and 
complete service treatment records, including 
clinical records, from the National Personnel 
Records Center (NPRC) and/or any other 
appropriate source.  The Board is 
particularly interested in the Veteran's 
entrance and separation examinations and any 
in-patient care the Veteran received at the 
McWethy Troop Medical Center while stationed 
at Fort Sam Houston.  If these records are 
not available, a negative reply must be 
provided.

2.  Make arrangements to obtain copies of all 
documents or evidentiary material pertaining 
to the Veteran's application(s) for SSA 
disability benefits.   If these records are 
not available, a negative reply must be 
provided.

3.  Contact the Veteran and ask him to 
complete a release form authorizing VA to 
obtain his treatment records, including any 
MRI and/or x-ray results, from 1) the local 
hospital that treated him directly following 
the June 2005 motor vehicle accident; 2) the 
Strong Memorial Hospital in Rochester, New 
York, where he was diagnosed with disk bulges 
in the cervical region; 3) the Arnot Ogden 
Medical Center (i.e., the medical center that 
conducted an MRI in 2005/2006); 4) Dr. Anton 
(i.e., the neurosurgeon who recommended that 
the Veteran receive cervical epidural steroid 
injections for his radiculopathy); 5) Dr. 
Ashrag Sabahat, dated from September 2006 to 
December 2006; and 6) Dr. Anselmo Deasis, 
dated from July 2005 to December 2006.  

The Veteran should be advised that, in lieu 
of submitting a completed release form, he 
can submit these private treatment records to 
VA himself.  If the Veteran provides a 
completed release form, then the medical 
records identified should be requested.  If 
no records are available, it is requested 
that the local hospital, the Strong Memorial 
Hospital, the Arnot Ogden Medical Center, Dr. 
Anton, Dr. Ashrag Sabahat, and Dr. Anselmo 
Deasis provide a response to this effect.  
All efforts to obtain these records, 
including follow-up requests, if appropriate, 
should be fully documented.  

4.  Obtain a complete copy of any recent 
treatment records regarding the Veteran's 
cervical spine disability from the VA Medical 
Centers in 1) Nashville, Tennessee, dated 
since July 2007, and 2) Mountain Home, 
Tennessee, dated since July 2010.

5.  After the foregoing development has been 
completed, schedule the Veteran for a VA 
spine examination.  The claims file and a 
copy of this remand must be made available to 
and reviewed by the examiner in conjunction 
with the examination.  Additionally, based on 
the foregoing development, the Veteran's 
periods of active duty and active duty for 
training should be provided to the examiner.  
All necessary tests, including x-rays if 
warranted, should be conducted.

The examiner should state the likelihood that 
any cervical spine disability found to be 
present existed prior to the Veteran's second 
period of service from October 26, 2006 to 
May 4, 2007.  

If the examiner concludes that the Veteran's 
current cervical spine disability was present 
prior to service, the examiner should provide 
an opinion as to the likelihood that this 
disability increased in severity during 
service, and if so, whether the increase in 
severity was beyond the natural progression 
of the disability.  

If the examiner concludes that the Veteran's 
current cervical spine disability did not 
pre-exist service, the examiner must provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that this disability is related 
to or had its clinical onset during service.  

In offering these opinions, the examiner 
should specifically acknowledge and comment 
on any evidence of record indicating that the 
Veteran received treatment for his cervical 
spine during service. 

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

6.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested report 
does not include adequate responses to the 
specific opinions requested, the report must 
be returned for corrective action.

7.  Finally, readjudicate the Veteran's claim 
on appeal.  If the benefit sought on appeal 
is not granted in full, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

